DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lownds et al. (2009/0314176; “Lownds”).
In reference to claim 1, Lownds discloses a remote blast initiation system comprising: 
a controller, the hardware of which is suitable for being communicatively coupled with one or more remotes (figure 1, element 11; alternatively, figure 3, the combination of elements 41 and 42 and, optionally, a central command station per para. 45 and 118); 
a remote (figure 1, any one element 20; alternatively, figure 3, element 11); and 
security fence hardware configured to enforce a first security fence within which operations of the remote blast initiation system are allowed, wherein the security fence hardware comprises a global positioning system (GPS) module (figure 1, elements 14 and 15; para. 60 and 94-96; figures 5 and 6; alternatively, figure 3, gps module 14 and para.104 makes clear that controller portion 41 comprises security fence hardware, i.e., location approval hardware).

In reference to claim 6, Lownds discloses the claimed invention (para. 34: a person of ordinary skill in the art would at once envisage that the blasting machines listed in the last sentence of the paragraph include sequential firing hardware, as claimed; also see para. 88).

In reference to claim 7, Lownds discloses the claimed invention (para. 94, one or more approved locations…for blasting events; para. 108).

In reference to claim 8, Lownds discloses the claimed invention (para. 12, last sentence; para. 62 and 89, para. 144, last sentence).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lownds.
In reference to claim 2, Lownds discloses the claimed invention except fails to explicitly disclose that the GPS module is in the controller. However, it is noted that Lownds clearly discloses there can be multiple GPS modules, and that said GPS modules can be associated with one or more of the detonators (remotes) and/or one or more blasting machines (controllers), in order to determine the locations of multiple components (para. 60; para. 59, one or more location assessment component; para. 112-115, determining via the at least one location assessment component of the apparatus a geographical location of said at least one blasting machine, and/or said at least one detonator). Further, it is within the level of ordinary skill in the art to associate a GPS module with a component for which location information is desired via assembly of said GPS module within said component. Thus, it would have been obvious to a person of ordinary skill in the art to form the system of Lownds with at least one GPS module in the controller, in order to provide accurate information as to the location of the controller.
determining via the at least one location assessment component of the apparatus a geographical location of said at least one blasting machine, and/or said at least one detonator). Further, it is within the level of ordinary skill in the art to associate a GPS module with a component for which location information is desired via assembly of said GPS module within said component. Thus, it would have been obvious to a person of ordinary skill in the art to form the system of Lownds with at least one GPS module in the remote, in order to provide accurate information as to the location of the remote.

Assuming arguendo that Lownds fails to anticipate claim 6, the following rejection is also applied: Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lownds.
Lownds discloses the claimed invention, except fails to explicitly disclose that the sequential firing hardware (set forth in para. 46, 60, and 88, see disclosure regarding blasting machine and command signal to FIRE) comprises a programmable microprocessor which is capable of causing a remote to fire after another remote has fired. However, the examiner takes Official Notice that it is well known to form a blasting machine with a programmable microprocessor which is capable of causing a remote to .

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lownds in view of Jacobson et al. (2010/0005994; “Jacobson”).
In reference to claim 3, Lownds discloses the claimed invention except for a controller countdown timer. However, Jacobson teaches that is known to provide a controller of a blast initiation system with a countdown timer, in order to trigger a disarm command as an automatic safety feature (para. 40). Thus, it would have been obvious to a person of ordinary skill in the art to provide the controller of Lownds with a countdown timer, in order to trigger a disarm command as an automatic safety feature.
In reference to claim 5, Lownds discloses the claimed invention except for a remote countdown timer. However, Jacobson teaches that is known to provide a remote of a blast initiation system with a countdown timer, in order to trigger a disarm command as an automatic safety feature (para. 50). Thus, it would have been obvious to a person of ordinary skill in the art to provide the remote of Lownds with a countdown timer, in order to trigger a disarm command as an automatic safety feature.


s 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lownds in view of Peng (6704657).
In reference to claim 9, Lownds discloses the claimed invention except for seismic detection hardware having one or more sensors suitable for detecting post-blast seismic vibration. However, Peng teaches that it is known to provide a blasting machine, similar to that of Lownds, with seismic detection hardware to detect seismic data subsequent to a blast for purposes of providing geological and blast information, e.g., for geological surveying (figure 1, blasting machine 1, seismic detectors 6, 7, and 8). Thus, it would have been obvious to a person of ordinary skill in the art to provide the blasting machine of Lownds with seismic detection hardware, in order to allow the blasting machine to detect seismic data subsequent to a blast for purposes of providing geological and blast information.

In reference to claim 10, Lownds discloses a remote blast initiation system comprising: 
a GPS module (figure 3, element 14); 
a controller comprising: security fence hardware including a processor in communication with the GPS module, wherein the security fence hardware is configured to enforce a first security fence within which operations of the controller are allowed (figure 3, element 41, which acts as a location approval component 15; para. 59, 60, 96, 97, and 104, esp. 97, which makes clear that the location approval component enforces a security fence around components of the system, e.g., blasting machine and/or detonators, in which 
a remote configured to be wired to detonation charges (figure 3, element 11).
Thus, Lownds discloses the claimed invention, except for (1) the controller including controller event hardware, as claimed, and (2) the remote including seismic detection hardware, as claimed. 
Regarding (1), Lownds discloses a logging database for logging of events related to the blasting process, and that the logging database can be wired to or formed with components of the blasting apparatus (system) to carry out event logging. Lownds does not provide an exhaustive list of said components that can be wired to or associated with the logging database (para. 62). Further, it is within the level of ordinary skill in the art to recognize that a computer, such element 41 of Lownds, includes a memory and that a database can be stored in a computer’s memory. Thus, it would have been obvious to a person of ordinary skill in the art to provide the controller (computer 41) with the logging database, as set forth in para. 62, in order to allow for the real-time or virtually in real-time logging of events associated with the blasting process.
Regarding (2), Peng teaches that it is known to provide a blasting machine, similar to that of Lownds, with seismic detection hardware to detect seismic data subsequent to a blast for purposes of providing geological and blast information, e.g., for geological surveying (figure 1, blasting machine 1, seismic detectors 6, 7, and 8). Thus, it would have been obvious to a person of ordinary skill in the art to provide the blasting machine of Lownds with seismic detection hardware, in order to allow the 

In reference to claim 11, Lownds in view of Peng, as set forth above, makes obvious the claimed invention--except for wherein the GPS module is included in the controller. However, Lownds further discloses that the controller 41, in the form of a computer, can be located near to the blast site (para. 106). Further, it is within the level of ordinary skill in the art to recognize that a computer can be a mobile device. Further, Lownds clearly discloses that there can be multiple GPS modules, each of which is associated with a different component of the system, in order to provide geographical location information for each component (para. 59, one or more location assessment component; para. 60). Thus, it would have been obvious to a person of ordinary skill in the art to include a GPS module in the controller 41, in order to provide the controller 41 with its own geographical location information--so as to ensure that the controller, which could be a mobile computer, is in a location approved for sending activate/deactivate signals to other components, e.g., detonators, that are themselves within approved locations (it would be undesirable to arm detonators if the controller is within the blast zone).

In reference to claim 12, Lownds in view of Peng makes obvious the claimed invention (Lownds: para. 45, 46, and 138, the central command station constitutes sequential firing hardware, as claimed).


a GPS module (figure 3, element 14); 
a controller comprising: security fence hardware including a processor in communication with the GPS module, wherein the security fence hardware is configured to enforce a first security fence within which remote firing operations are allowed (figure 3, element 41, which acts as a location approval component 15; para. 59, 60, 95-97, and 104, esp. 95-97, which makes clear that the location approval component enforces a security fence around components of the system, e.g., blasting machine and/or detonators, in which remote firing operations are allowed);
a plurality of remotes configured to be wired to detonation charges (figure 3, blasting machine 11; paragraphs 41 and 45, one or more blasting machines); and
sequential firing hardware, as claimed (para. 45, 46, and 138, the central command station constitutes sequential firing hardware, as claimed).
Thus, Lownds discloses the claimed invention, except for (1) the controller including controller event hardware, as claimed, and (2) the remotes each including seismic detection hardware, as claimed. 
Regarding (1), Lownds discloses a logging database for logging of events related to the blasting process, and that the logging database can be wired to or formed with components of the blasting apparatus (system) to carry out event logging. Lownds does not provide an exhaustive list of said components that can be wired to or associated 
Regarding (2), Peng teaches that it is known to provide a blasting machine, similar to that of Lownds, with seismic detection hardware to detect seismic data subsequent to a blast for purposes of providing geological and blast information, e.g., for geological surveying (figure 1, blasting machine 1, seismic detectors 6, 7, and 8). Thus, it would have been obvious to a person of ordinary skill in the art to provide each blasting machine of Lownds with seismic detection hardware, in order to allow the blasting machine to detect seismic data subsequent to a blast for purposes of providing geological and blast information.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Brumleve et al. (3914732), Guerreri (4884506), and Liebenberg et al. (2018/0120073).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641